DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.  Applicant asserts that its claimed invention would not have been obvious over Aykroyd.  However, based on the interpretation of the claims relied on in the prior Office action, the teachings of Aykroyd would have provided sufficient grounds to render the claims obvious to one of ordinary skill in the art.  Applicant quotes teachings of Aykroyd and presents general allegations that the claims are patentable over Aykroyd by stating that it does not teach particular claim limitations without explaining how or why its teachings are distinguished over the claim limitations.  Applicant restates claim limitations without explaining them and how the recited subject matter is different than what is taught by Aykroyd.
Based on a review of the present disclosure it is believed that the presently presented claims do not clearly and accurately set forth the actual invention contemplated by the inventors.  This has resulted in an application of prior art against the claims that renders them obvious based on the Examiner’s understanding of the claims, but the Examiner’s understanding appears to be different than the Applicant’s understanding.  Applicant’s arguments seem to not be based on the invention the Examiner has understood the claims to recite.

Rejections Withdrawn
The rejections of claims 2, 5-9, and 18 under 35 USC 112(b) and claims 2, 5-9, and 18 under 35 USC 103 set forth in the prior Office action are withdrawn.


Specification
The disclosure is objected to because of the following informalities:  The specification makes reference to a Figure 6; however, there is no Figure 6 in the filed drawings.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600, 602, 604, and 606.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 8 is objected to because of the following informalities:  “having a different lists of choices” should be “having a different list of choices”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is generally and wholly ambiguous, unclear, wordy, and broad.  The precise nature of the invention cannot be understood.  Particular limitations that cannot be understood are described below.
It is not understood how “user requirements” and “user preference” relates to “fabric data.”  “Fabric data” implies that the data is directed to characteristics of the fabric, but a user requirement or a user preference cannot be understood to apply to a physical state of the fabric.  Does a user requirement mean, for example, that the fabric is a uniform because his employment requires a uniform?  Does a user preference mean, for example, that the fabric is white because the user prefers to wear white clothes?  The disclosure seems to suggest that user requirements and user preferences are directed to how he wishes the fabric to be washed, but the claim does not clearly distinguish between data related to the fabric itself and data related to how a user wishes to treat said fabric.
It is not known how the comparing step is relevant to the claimed method.  No method steps rely on the comparison.
The determining conflicting data step is unclear in its entirety.  Is it based on the comparison?  It is unknown whether the conflict may be present only within fabric data, only within the ingredient combination data, or results from the comparison of fabric and ingredient combination data.  The claim does not state that a comparison is made within fabric data or within ingredient combination data; it only states a comparison between the two.  If the conflict is based only on the comparison between the two, how could a conflict only within fabric data or only within ingredient combination data be identified?
Does “determining conflicting data” simply mean “identifying a conflict?”  The use of the term “data” creates confusion; it seems superfluous.
The disclosure suggests that a conflict may arise between fabric characteristics and treatment ingredients chosen by a user (e.g. the fabric contains an organic stain but the user selects a non-enzyme treatment composition), but the determining conflicting data step is not directed to this.  The disclosure also suggests that a conflict may arise between a combination of ingredients (e.g. bleach and softener should not be used together); the step is also not directed to this since it requires a conflict based on fabric data as well.
The determination of conflicting data has been interpreted to be directed to the common and well-known principle that a treatment agent should be appropriate for a particular fabric (e.g. do not use bleach with colored fabrics).  It is also interpreted to be directed to the common and well-known principle that certain ingredients should not be used together (e.g. do not dispense a bleach at the same time as a softener).  It is unclear if these well-known principles are what the Applicant intends to claim.
The conflict resolution is performed “in terms of treatment and ingredient composition.”  It is unclear what conflict is to be resolved (see above).  The conflict resolution is stated to be in terms of treatment, but the conflicting data does not state that there is a conflict in treatment.  Is the treatment directed to a cycle of operation, e.g. bedding, colors, delicates; or a treatment agent, e.g. bleach, detergent, softener?  Does the “ingredient composition” refer to the individual laundry treatment ingredient compositions, or a combination of the compositions?  Also, what does it mean to resolve a conflict?
The conflict resolution comprises “determining an overriding treatment and/or ingredient priority,” but it’s not clear what is overridden.  A user preference?  Does it simply mean, “determining a treatment and/or ingredient priority?”  The limitation also states that that the priority is “based on the fabric data and the determined conflicting data,” but the conflicting data is already based on fabric data.
The formulating treatment recipes is “by combining compositions of the individual laundry treatment ingredients.”  What is meant by a composition of an ingredient?  Are parts (compositions) of ingredients combined, or are the ingredients themselves combined?  The phrase “from the ingredient composition data” seems superfluous and creates confusion.
The dispensing device is claimed to have reservoirs “containing compositions corresponding to the individual laundry treatment ingredient compositions.”  Does this mean that the reservoirs “contain the individual laundry treatment ingredients?  Are the “compositions” the same as the “ingredients?”  The limitation states that the reservoirs contain compositions corresponding to the ingredient compositions, but further states that the reservoir comprises an individual ingredient composition.  Are these two limitations redundant?  Also, the phrase “within the ingredient combination data” seems superfluous and creates confusion.
The claim states that “ingredient combination data includes . . . “multiple individual laundry treatment ingredient compositions . . . .”  However, individual ingredient compositions is not a combination of ingredients.  The “ingredient combination data” includes data that does not in fact represent a combination of ingredients.  It seems that “ingredient combination data” should simply be “ingredient data.”
The ingredient combination data includes ingredient compositions “available for the laundry treatment recipe.”  However, the recipe is not understood to be part of the ingredient combination data that is stored in the non-transitory computer readable storage medium.  The claim suggests that the recipe is based on the stored ingredient data; it cannot be understood that the recipe is actually already stored in the non-transitory computer readable storage medium.  Does this limitation suggest that the storage medium contains data that correlates ingredient compositions to all potential recipes?  The claim states that the recipe is formulated by combining ingredients from the ingredient data; how could the ingredient data include a list of ingredients that wouldn’t be available for the recipe?
What is meant by the ingredient combination data including “multiple combinations of the individual laundry treatment ingredient compositions?”  If the ingredient combination data includes a list of ingredients, what is meant by it also including a list of combination of the ingredients?
The claim does not define a “treatment category.”  Is this directed to data on the purpose and effectiveness of combinations of ingredients for different fabric types and stains?  For example, is a treatment category “organic stains” or “silk clothing?”
Claim 5 is directed to displaying a list of stains to input the data input by the user.  It is unclear if the list of stains is related to the fabric data stain identity recited in claim 18.  Since stain identity data is not required by claim 18, it is unclear if claim 5 is intended to require stain identity as part of the fabric data.
In claim 6 the phrase “data regarding” appears to be superfluous and contributes to the lack of clarity in the claims.
In claim 7 the phrase “data regarding” appears to be superfluous and contributes to the lack of clarity in the claims.
Claim 8 states that the lists are displayed according to “different operating modes to suit different users, each operating mode having a different lists of choices from which the user may select.”  It is unclear if this means that a particular operating mode may suit different users (e.g. a delicates mode may be suitable for many users) or that a particular user finds certain operating modes to be suitable (e.g. user A finds that bedding and normal wash modes are suitable for their needs).  It is also unclear if “each operating mode having a different lists of choices from which the user may select” means that each mode has lists of choices mutually exclusive from lists of choices of other modes (e.g. the list of choices for a delicates mode is different than the list of choices for a bedding mode) or that for a given mode the list is different for each user (e.g. the list of choices presented to user A for a delicates mode is different than the list of choices presented to user B for the delicates mode).
In claim 9 it is unclear if data is actually input at a remote location.  It is also unclear if this data is the data input by a user as referenced in claim 18.  Also, “the laundry treatment location” lacks antecedent basis.
Remaining claims are rejected due to their dependency on a rejected claim.
Applicant is advised that issues of clarity raised in the International Preliminary Report on Patentability issued 1/3/20 have yet to be resolved in this national phase application so far as they apply to corresponding limitations and subject matter in the present claims.
Since the Examiner believes that the presently presented claims do not represent the invention the Applicant intends to claim, examining against prior art is excluded until a reasonable interpretation of the claims can be made.  The disclosure in its entirely is insufficient to inform the Examiner as to the scope of the invention purported to be recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711